Exhibit 10.4
Execution
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
REGULUS THERAPEUTICS INC.
FOUNDING INVESTOR RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



REGULUS THERAPEUTICS INC.
FOUNDING INVESTOR RIGHTS AGREEMENT
     This Founding Investor Rights Agreement (the “Agreement”) is entered into
as of the 1st day of January 2009, by and among Regulus Therapeutics Inc., a
Delaware corporation (the “Company”) on the one hand, and Isis Pharmaceuticals,
Inc., a Delaware Corporation (“Isis”) and Alnylam Pharmaceuticals, Inc., a
Delaware corporation (“Alnylam”) who are each holders of the Company’s Series A
Preferred Stock (the “Preferred Stock”) on the other hand. Isis and Alnylam may
be referred to hereinafter collectively as the “Founding Investors” and each
individually as a “Founding Investor”. The Company, Isis and Alnylam may be
referred to hereinafter collectively as the “Parties” and each individually as a
“Party”.
Recitals
     Whereas, the Company was formerly a Delaware limited liability company with
the Founding Investors as its only members;
     Whereas, the Company converted to a Delaware corporation in January 2009;
     Whereas, in connection with the Company’s conversion to a Delaware
corporation, the Founding Investors received the Preferred Stock in exchange for
their membership interests in the limited liability company; and
     Whereas, in connection with the issuance of the Preferred Stock, the
parties desire to enter into this Agreement in order to grant registration,
information rights, buy-out rights and other rights to the Founding Investors as
set forth below.
     Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. DEFINITIONS.
Capitalized terms used herein and not defined elsewhere herein have the meanings
set forth in Exhibit A.
SECTION 2. RESTRICTIONS ON TRANSFER.
No Founding Investor may directly or indirectly sell, assign, transfer, pledge,
hypothecate, or otherwise deal with or encumber or dispose of in any way (each a
“Transfer”) such Founding Investor’s Shares or Registrable Securities, whether
in whole or in part, voluntarily or involuntarily, by operation of law or
otherwise, except in accordance with the terms and conditions set forth in this
Section 2.
     2.1 Restrictions on Transfer Before Initial Offering. Except as provided in
this Section 2, before the Company’s Initial Offering, each Founding Investor
agrees that it may not

1.



--------------------------------------------------------------------------------



 



and will not Transfer its Shares or Registrable Securities without the prior
written consent of the other Founding Investor.
     2.2 Restrictions on Transfer After Initial Offering. Each Holder agrees not
to make any disposition of all or any portion of the Shares or Registrable
Securities unless and until:
          (a) there is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or
          (b) (i) The transferee has agreed in writing to be bound by the terms
of this Agreement, (ii) such Holder will have notified the Company of the
proposed disposition and will have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and
(iii) if reasonably requested by the Company, such Holder will have furnished
the Company with an opinion of counsel, reasonably satisfactory to the Company,
that such disposition will not require registration of such shares under the
Securities Act. It is agreed that the Company will not require opinions of
counsel for transactions made pursuant to Rule 144, except in unusual
circumstances. After its Initial Offering, the Company will not require any
transferee pursuant to Rule 144 to be bound by the terms of this Agreement if
the shares so transferred do not remain Registrable Securities hereunder
following such transfer.
     2.3 Exempt Transfers. Notwithstanding the provisions of Sections 2.1 and
2.2 above, no such restriction will apply to a transfer by a Founding Investor
that is:
          (a) a Transfer by a Founding Investor to an Affiliate of such Founding
Investor; provided, however, that (i) the Affiliate of such transferring
Founding Investor must have the resources, assets, experience, qualifications,
permits and other rights necessary to perform under this Agreement and each of
the Ancillary Agreements and (ii) the transferee will agree in writing to be
subject to the terms of this Agreement to the same extent as if it were an
original Founding Investor hereunder.
          (b) Transfer pursuant to a Change in Control of such Founding
Investor. In the event of a Change in Control of a Founding Investor, the other
Founding Investor may initiate a Buy-Out pursuant to Section 4.
     2.4 Stock Legends. Each certificate representing Shares or Registrable
Securities will be stamped or otherwise imprinted with legends substantially
similar to the following (in addition to any legend required under applicable
state securities laws):
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH

2.



--------------------------------------------------------------------------------



 



REGISTRATION IS NOT REQUIRED.
THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR
RIGHTS AGREEMENT BY AND BETWEEN THE STOCKHOLDER AND THE COMPANY. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.
          (a) The Company will be obligated to promptly reissue unlegended
certificates at the request of any Holder thereof if the Company has completed
its Initial Offering and the Holder has obtained an opinion of counsel (which
counsel may be counsel to the Company) reasonably acceptable to the Company to
the effect that the securities proposed to be disposed of may lawfully be so
disposed of without registration, qualification and legend, provided that the
second legend listed above will be removed only at such time as the Holder of
such certificate is no longer subject to any restrictions hereunder.
          (b) Any legend endorsed on an instrument pursuant to applicable state
securities laws and the stop-transfer instructions with respect to such
securities will be removed upon receipt by the Company of an order of the
appropriate blue sky authority authorizing such removal.
SECTION 3. COVENANTS OF THE COMPANY.
     3.1 Financial Information and Reporting.
          (a) The Company will cause to be maintained complete books and records
accurately reflecting the accounts, business and transactions of the Company on
a calendar-year basis and with sufficient detail and completeness customary and
usual for businesses of the type engaged in by the Company. The Company’s books
and records and financial statements will be kept using the accrual method of
accounting and in accordance with U.S. generally accepted accounting principles.
The Company will maintain a system of internal accounting controls which are
sufficient to provide reasonable assurance that (w) transactions are executed in
accordance with the Company’s signature authority policy; (x) transactions are
recorded as necessary to permit preparation of the financial statements of the
Company and to maintain accountability for the Company’s assets; (y) access to
the Company’s assets is permitted only in accordance with management’s
authorization; and (z) the reporting of the Company’s assets is compared with
existing assets at regular intervals. The Company’s financial statements will be
audited annually by an independent nationally recognized public accounting firm
approved by the Company’s Board of Directors.
          (b) During Consolidation Period. For so long as (1) Isis’ independent
auditors advise Isis that Isis should consolidate Regulus’ financial statements
with Isis’ financial statements or (2) Regulus is using Isis’ financial systems
(the “Consolidation Period”) Regulus will do the following:

3.



--------------------------------------------------------------------------------



 



               (i) Commencing with respect to the fiscal year ending
December 31, 2008, and for each fiscal year during the term hereof, the Company
will deliver or mail to each Founding Investor the audited annual financial
statements of the Company at least [***] ([***]) [***] prior to the earliest
date by which either Founding Investor is required to file its annual report on
Form 10-K for such fiscal year (or such earlier time as may be required by
either Founding Investor to satisfy its reporting obligations under law,
including without limitation, the rules and regulations of the SEC), which
financial statements will have been prepared in accordance with U.S. generally
accepted accounting principles.
               (ii) For each fiscal quarter during the term hereof, the Company
will deliver or mail to each Founding Investor an unaudited balance sheet of the
Company as at the end of such quarter and unaudited statements of income and
cash flows of the Company for such quarter and for the current fiscal year to
the end of such fiscal quarter within [***] ([***]) days after the end of each
fiscal quarter of the Company (or such earlier time as may be required by a
Founding Investor to satisfy its reporting obligations under law, including
without limitation, the rules and regulations of the SEC).
               (iii) Commencing with the month ending on January 31, 2009, the
Company will deliver to each Founding Investor an unaudited balance sheet of the
Company as at the end of such month and unaudited statements of income and of
cash flows of the Company for such month and for the current fiscal year to the
end of such month promptly following the Company’s completion of the review of
its financial statements for such month (other than the last month of any fiscal
quarter) (or such earlier time as may be required by a Founding Investor to
satisfy its reporting obligations under law, including without limitation, the
rules and regulations of the SEC).
               (iv) The income statements and balance sheets referred to in this
Section 3.1 will be accompanied by the report thereon, if any, of any
independent accountants engaged by the Company or by the certificate of the
President that such financial statements were prepared without audit from the
books and records of the Company.
               (v) The Company will use the same accounting firm as Isis uses to
audit its financial statements.
               (vi) The Company’s principal executive officer and principal
financial officer, or persons performing similar functions, will provide
certifications to Isis corresponding to those required under Sections 302 and
906 of the Sarbanes-Oxley Act of 2002, and the Company will provide to Isis an
attestation report of its auditors with respect to the Company’s internal
controls, as may be requested by Isis’ external auditors.
               (vii) If after reasonable discussions in good faith, the
Company’s audit committee and Isis’ audit committee cannot resolve any dispute
with respect to accounting policies and practices for the Company’s financial
reporting, the Parties agree that they will apply the accounting policy or
practice proposed by Isis’ audit committee.
          (c) After the Consolidation Period. After the Consolidation Period and
until neither Isis nor Alnylam is required to record their respective share of
Regulus’ profit/loss,

4.



--------------------------------------------------------------------------------



 



Regulus will provide Isis and Alnylam the information as specified on Exhibit E
attached hereto.
          (d) Once Isis and Alnylam are no longer required to record their
respective share of Regulus’ income/losses, Regulus will not be required to
provide the information to Isis and Alnylam outlined in Section 3.1(c) above.
However, Regulus will provide to Isis and/or Alnylam any financial information
reasonably requested by either company so that such company can determine if an
impairment in Regulus exists, and Regulus will make its management available to
Isis and/or Alnylam for reasonable inquiries regarding its financials.
     3.2 Tax Matters.
          (a) The Company will prepare or cause to be prepared, at the Company’s
expense, all tax returns and statements, if any, that must be filed on behalf of
the Company with any taxing authority, and will make timely filing thereof,
including filings pursuant to extensions permitted under applicable federal and
state tax regulations. With respect to the Company’s tax return for the fiscal
year ended December 31, 2008, the Company will provide a draft of such tax
return to each Founding Investor within a reasonable amount of time prior to
filing such return to allow each Founding Investor an opportunity to review and
comment on such return. In addition, the Company will give due consideration to
each Founding Investor’s comments regarding the tax return for the year ended
December 31, 2008.
          (b) Each Founding Investor may request from the Company any
information reasonably necessary for the Founding Investor to complete any of
its tax returns or compute estimated tax payments and the Company will, within a
reasonable period of time following the request, provide such information to the
requesting Founding Investor.
     3.3 Confidentiality of Records. Each Founding Investor agrees to use the
same degree of care as such Founding Investor uses to protect its own
confidential information to keep confidential and not disclose to any party any
information furnished to such Founding Investor pursuant to Section 3.1 and 3.2
hereof that the Company identifies as being confidential or proprietary (so long
as such information is not in the public domain), except that such Founding
Investor may disclose such proprietary or confidential information (i) to any
partner, subsidiary or parent of such Founding Investor as long as such partner,
subsidiary or parent is advised of and agrees or has agreed to be bound by the
confidentiality provisions of this Section 3.3 or comparable restrictions;
(ii) at such time as it enters the public domain through no fault of such
Founding Investor; (iii) that is communicated to it free of any obligation of
confidentiality; (iv) that is developed by Founding Investor or their respective
agents independently of and without reference to any confidential information
communicated by the Company; or (v) as required by applicable law. Upon request
by the Company, each Founding Investor agrees to enter into a separate
confidentiality agreement with the Company.
     3.4 Reservation of Common Stock. The Company will at all times reserve and
keep available, solely for issuance and delivery upon the conversion of the
Preferred Stock, all Common Stock issuable from time to time upon such
conversion.

5.



--------------------------------------------------------------------------------



 



     3.5 Board of Directors. The Board will consist of up to [***] ([***])
directors (each, a “Director”). Alnylam will have the right to designate [***]
([***]) Directors who need not be Independent Directors (the “Alnylam
Directors”). Isis will have the right to designate [***] ([***]) Directors who
need not be Independent Directors (the “Isis Directors”). The President of the
Company will, at all times while in office, be a Director. The remaining two
members will be independent industry representatives approved by the other
Directors then serving on the Board. Other than the President, each Director
will serve at the pleasure of the Founding Investor designating such Director
until such Director’s removal by the designating Founding Investor or such
Director’s resignation. If there is a vacancy on the Board, the vacancy will be
filled by the Founding Investor, if any, who initially designated the Director,
except if the vacancy is caused by the termination of the President, such
vacancy will be filled when the then existing Board appoints the new President.
Any Founding Investor may remove, at any time and for any reason, any or all of
the Directors designated by such Founding Investor and, subject to the
Independent Director requirements, designate in lieu thereof any individual(s)
to serve the remainder of the relevant term.
          (a) Observers. The right to attend all or particular meetings of the
Board (“Observer Rights”) may be granted to any Person designated by a Founding
Investor upon the approval of the other Founding Investor (such approval not to
be unreasonably withheld or delayed); provided, however, that any Person granted
Observer Rights, and/or any representative of such Person attending meetings of
the Board, will agree in writing to be subject to appropriate confidentiality
obligations if requested by a Director; provided, further, that such holder of
Observer Rights may be excluded from any meeting or any portion of a meeting for
which any Director believes (i) such meeting or portion will involve a
discussion of information that the Company or the Founding Investor designating
such Director considers to be a trade secret or of a confidential or proprietary
nature, (ii) exclusion of such holder of Observer Rights is desirable in order
to preserve the attorney client-privilege or (iii) exclusion is otherwise
merited.
          (b) Other Attendees. Any Director may invite a subject matter expert
to attend any meeting of the Board; provided, however, that any Person granted
attendance rights will agree in writing to be subject to appropriate
confidentiality obligations if requested by a Director and provided further that
no other Director objects to such expert’s presence. Upon such objection, the
expert will be excluded from any meeting or any portion of a meeting.
          (c) The Directors designated as of the Effective Date are set forth on
Exhibit B hereto.
     3.6 Directors’ Liability and Indemnification. The Company’s Certificate of
Incorporation and Bylaws will provide (a) for elimination of the liability of a
Director to the maximum extent permitted by law and (b) for indemnification of
Directors for acts on behalf of the Company to the maximum extent permitted by
law. In addition, the Company will enter into and use its best efforts to at all
times maintain reasonable and customary indemnification agreements with each of
its Directors to indemnify such directors to the maximum extent permissible
under applicable law.
     3.7 Operating Plan. The Company will use commercially reasonable efforts to
operate the Company in accordance with the Approved Operating Plan (as defined
below). The

6.



--------------------------------------------------------------------------------



 



initial Operating Plan, dated April 30, 2008 attached hereto as Exhibit C (the
“Initial Operating Plan”), will be deemed the “Approved Operating Plan” for the
period beginning on September 6, 2007 and ending on December 31, 2009 (such
period, the “Initial Commitment Period”).
          (a) No later than September 30, 2009, and no later than September 30
in each fiscal year thereafter, Regulus’ management will prepare and submit to
the Board a proposal for revising the Approved Operating Plan then in effect
(“Proposed Operating Plan”), which will include a proposed Development Plan
(“Proposed Development Plan”), proposed Operating Budget (“Proposed Operating
Budget”).
          (b) Each Proposed Operating Plan that has been prepared and submitted
by Regulus’ management in accordance with Section 3.7(a) will be considered at
the first meeting of the Board following its submission and will be subject to
the approval of the Board. The Chairperson will call a special meeting of the
Board for this purpose at the request of any Director if the next scheduled
regular meeting is later than December 31 of the year in which submission is
made. Any such Proposed Operating Plan (or any amendment thereto) that is
approved by the Board will be considered the “Approved Operating Plan” for all
purposes of this Agreement until amended or replaced.
          (c) If, after the Initial Commitment Period, the Board is unable to
approve a Proposed Operating Plan that has been prepared and submitted by
Regulus’ management in accordance with Section 3.7(a) within three months
following the date such Proposed Operating Plan is submitted for approval (a
“Stalemate”), either Founding Investor may initiate a Buy-Out in accordance with
Section 4; provided, however, that in the event sufficient funding is available
to the Company to continue to carry out the Development Plan after the Initial
Commitment Period, a Stalemate will not be deemed to have occurred, and neither
Founding Investor may initiate a Buy-Out, until a date [***] ([***]) days prior
to the date on which all of the Company’s funds are expected to be depleted as
determined based on the Approved Operating Plan then in effect.
     3.8 Scientific Advisory Board. The Company will maintain a Scientific
Advisory Board (“SAB”) consisting of at least three (3) members. The initial
members and chairperson of the SAB will be as set forth on Exhibit B. Any
changes to the composition of the Scientific Advisory Board, including the
removal or appointment of the chairperson, will be approved by the Board. The
SAB will meet at least at least three time a year until December 31, 2009 and
will initially be responsible for (i) advising the Company as to research goals
and plans, (ii) reviewing research data and advising the Company with respect to
interpretation of such research data, as requested by the Board, President or
Chief Scientific Officer; and (iii) advising the Company with respect to
research and development decisions, as requested by the Board, President or
Chief Scientific Officer.
     3.9 Termination of Covenants. All covenants of the Company contained in
Section 3 of this Agreement (other than the provisions of Section 3.1 and 3.3)
will expire and terminate as to each Founding Investor upon the earlier of
(i) the effective date of the registration statement pertaining to an Initial
Offering or (ii) upon a Liquidation Event, Acquisition or Asset Transfer

7.



--------------------------------------------------------------------------------



 



(in each case as defined in the Company’s Certificate of Incorporation as such
may be amended from time to time).
SECTION 4. BUY-OUT.
     4.1 Right to Initiate Buy-Out. Within (a) solely in the event of a
Stalemate occurring after the end of the Initial Commitment Period (as further
described in Section 3.7(c), the [***] ([***]) day period following such
Stalemate, (b) at any time, whether before or after the end of the Initial
Commitment Period, during the [***] ([***]) day period following notice from a
Founding Investor that it has entered into a binding agreement providing for a
Change of Control of such Founding Investor (such [***] ([***]) or [***] ([***])
day period, a “Buy-Out Notice Period”), or (c) as provided for in the License
Agreement, either Founding Investor (in the case of (a)), the Founding Investor
receiving the notice of a Change in Control (in the case of (b)), or the
Founding Investor or Founding Investors as specified in the License Agreement
(in the case of (c) (in each case, the “Initiating Founding Investor”) has the
right, exercisable upon written notice to the Company and the other Founding
Investor (the “Buy-Out Notice”), to initiate the sale of the Company or the
distribution the Company’s assets, including the Company Intellectual Property
and Company’s rights in Licensed IP, in accordance with the terms set forth on
Exhibit D (the “Buy-Out”).
     4.2 Voting Agreement; Cooperation. If any Founding Investor initiates a
Buy-Out under Section 4.1, each Founding Investor agrees to vote or act with
respect to their Shares, Registrable Securities and designated members of the
Board so as to authorize and approve the Buyout unless Exhibit D expressly
allows a Founding Investor to withhold such vote or action. Each Party further
agrees to assist the other Parties in every proper way to consummate the
Buy-Out, effect the Buy-Out, including but not limited to executing and
delivering such documents and performing such other acts as a Party may
reasonably request in connection with effecting the Buy-Out.
     4.3 Preservation of Intent. If any term, covenant or condition of this
Section 4 or Exhibit D or the application thereof to any Party or circumstance,
to any extent, is invalid or unenforceable, then (a) the remainder of this
Section 4 and Exhibit D, or the application of such term, covenant or condition
to Parties or circumstances other than those as to which it is invalid or
unenforceable, will not be affected thereby and each term, covenant or condition
of this Section 4 and Exhibit D will be valid and be enforced to the fullest
extent permitted by law; and (b) the Parties hereto covenant and agree to
renegotiate any such term, covenant or application thereof in good faith in
order to provide a reasonably acceptable alternative to the term, covenant or
condition of this Section 4 and Exhibit D or the application thereof that is
invalid or unenforceable, it being the intent of the Parties that the basic
purposes of this Section 4 and Exhibit D are to be effectuated.
     4.4 Termination of Buy-Out. The provisions set forth in this Section 4 will
expire and terminate upon the effective date of the registration statement
pertaining to an Initial Offering.

8.



--------------------------------------------------------------------------------



 



SECTION 5. RIGHTS OF FIRST REFUSAL
     5.1 Subsequent Offerings. Subject to applicable securities laws, each
Founding Investor will have a right of first refusal to purchase its pro rata
share of all Equity Securities, as defined below, that the Company may, from
time to time, propose to sell and issue after the date of this Agreement, other
than the Equity Securities excluded by Section 5.6 hereof. Each Founding
Investor’s pro rata share is equal to the ratio of (a) the number of shares of
the Company’s Common Stock (including all shares of Common Stock issuable or
issued upon conversion of the Shares or upon the exercise of outstanding
warrants or options) of which such Founding Investor is deemed to be a holder
immediately prior to the issuance of such Equity Securities to (b) the total
number of shares of the Company’s outstanding Common Stock (including all shares
of Common Stock issued or issuable upon conversion of the Shares or upon the
exercise of any outstanding warrants or options) immediately prior to the
issuance of the Equity Securities. The term “Equity Securities” will mean
(i) any Common Stock, Preferred Stock or other security of the Company, (ii) any
security convertible into or exercisable or exchangeable for, with or without
consideration, any Common Stock, Preferred Stock, or other security (including
any option to purchase such a convertible security), (iii) any security carrying
any warrant or right to subscribe to or purchase any Common Stock, Preferred
Stock or other security or (iv) any such warrant or right.
     5.2 Exercise of Rights. If the Company proposes to issue any Equity
Securities, it will give each Founding Investor written notice of its intention,
describing the Equity Securities, the price and the terms and conditions upon
which the Company proposes to issue the same. Each Founding Investor will have
[***] ([***]) days from the giving of such notice to agree to purchase its pro
rata share of the Equity Securities for the price and upon the terms and
conditions specified in the notice by giving written notice to the Company and
stating therein the quantity of Equity Securities to be purchased.
Notwithstanding the foregoing, the Company will not be required to offer or sell
such Equity Securities to any Founding Investor who would cause the Company to
be in violation of applicable federal securities laws by virtue of such offer or
sale.
     5.3 Issuance of Equity Securities to Other Persons. The Company will have
[***] ([***]) days thereafter to sell the Equity Securities in respect of which
the Founding Investor’s rights were not exercised, at a price not lower and upon
general terms and conditions not materially more favorable to the purchasers
thereof than specified in the Company’s notice to the Founding Investors
pursuant to Section 5.2 hereof. If the Company has not sold such Equity
Securities within [***] ([***]) days of the notice provided pursuant to
Section 5.2, the Company will not thereafter issue or sell any Equity
Securities, without first offering such securities to the Founding Investors in
the manner provided above.
     5.4 Termination and Waiver of Rights of First Refusal. The rights of first
refusal established by this Section 5 will not apply to, and will terminate upon
the earlier of (i) the effective date of the registration statement pertaining
to the Company’s Initial Offering or (ii) an Acquisition. Notwithstanding
Section 7.5 hereof, the rights of first refusal established by this Section 5
may be amended, or any provision waived with and only with the written consent
of the Company and the Founding Investors holding a majority of the Registrable
Securities held by all Founding Investors.

9.



--------------------------------------------------------------------------------



 



     5.5 Assignment of Rights of First Refusal. The rights of first refusal of
each Founding Investor under this Section 5 may be assigned to the same parties,
subject to the same restrictions as any transfer of registration rights pursuant
to Section 6.7.
     5.6 Excluded Securities. The rights of first refusal established by this
Section 5 will have no application to any of the following Equity Securities:
          (a) shares of Common Stock and/or options, warrants or other Common
Stock purchase rights and the Common Stock issued pursuant to such options,
warrants or other rights issued to employees, officers or directors of, or
consultants or advisors to, the Company or any subsidiary pursuant to stock
purchase or stock option plans or other arrangements that are approved by the
Board of Directors;
          (b) stock issued or issuable pursuant to any rights or agreements,
options, warrants or convertible securities outstanding as of the date of this
Agreement; and stock issued pursuant to any such rights or agreements granted
after the date of this Agreement, so long as the rights of first refusal
established by this Section 5 were complied with, waived, or were inapplicable
pursuant to any provision of this Section 5.6 with respect to the initial sale
or grant by the Company of such rights or agreements;
          (c) any Equity Securities issued for consideration other than cash
pursuant to a merger, consolidation, acquisition or similar business combination
approved by the Board of Directors;
          (d) any Equity Securities issued in connection with any stock split,
stock dividend or recapitalization by the Company;
          (e) any Equity Securities issued pursuant to any equipment loan or
leasing arrangement, real property leasing arrangement, or debt financing from a
bank or similar financial or lending institution approved by the Board of
Directors;
          (f) any Equity Securities that are issued by the Company pursuant to a
registration statement filed under the Securities Act;
          (g) any Equity Securities that are issued by the Company in connection
with any underwritten public offering;
          (h) any Equity Securities issued in connection with strategic
transactions involving the Company and other entities, including, without
limitation (i) joint ventures, manufacturing, marketing or distribution
arrangements or (ii) technology transfer or development arrangements; provided
that the issuance of shares therein has been approved by the Company’s Board of
Directors; and
          (i) Any Equity Securities issued to third-party service providers in
exchange for or as partial consideration for services rendered to the Company.

10.



--------------------------------------------------------------------------------



 



SECTION 6. REGISTRATION RIGHTS; MARKET STAND-OFF.
     6.1 Piggyback Registrations. The Company will notify all Holders of
Registrable Securities in writing at least fifteen (15) days prior to the filing
of any registration statement under the Securities Act for purposes of a public
offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding Special Registration Statements) and will afford each
such Holder an opportunity to include in such registration statement all or part
of such Registrable Securities held by such Holder. Each Holder desiring to
include in any such registration statement all or any part of the Registrable
Securities held by it will, within fifteen (15) days after the above-described
notice from the Company, so notify the Company in writing. Such notice will
state the intended method of disposition of the Registrable Securities by such
Holder. If a Holder decides not to include all of its Registrable Securities in
any registration statement thereafter filed by the Company, such Holder will
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein.
          (a) Underwriting. If the registration statement of which the Company
gives notice under this Section 6.3 is for an underwritten offering, the Company
will so advise the Holders of Registrable Securities. In such event, the right
of any such Holder to include Registrable Securities in a registration pursuant
to this Section 6.3 will be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their Registrable Securities through such underwriting will enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. Notwithstanding any other
provision of this Agreement, if the underwriter determines in good faith that
marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting will
be allocated, first, to the Company; and second, to the Holders on a pro rata
basis based on the total number of Registrable Securities held by the Holders;
provided, however, that such reduction will not be permitted unless such
registration does not include shares of any other selling stockholders. If any
Holder disapproves of the terms of any such underwriting, such Holder may elect
to withdraw therefrom by written notice to the Company and the underwriter,
delivered at least ten (10) business days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting will be excluded and withdrawn from the registration. For any
Holder which is a partnership, limited liability company or corporation, the
partners, retired partners, members, retired members and stockholders of such
Holder, or the estates and family members of any such partners, retired
partners, members and retired members and any trusts for the benefit of any of
the foregoing persons will be deemed to be a single “Holder,” and any pro rata
reduction with respect to such “Holder” will be based upon the aggregate amount
of shares carrying registration rights owned by all entities and individuals
included in such “Holder,” as defined in this sentence.
          (b) Right to Terminate Registration. The Company will have the right
to terminate or withdraw any registration initiated by it under this Section 6.1
whether or not any

11.



--------------------------------------------------------------------------------



 



Holder has elected to include securities in such registration. The Registration
Expenses of such withdrawn registration will be borne by the Company in
accordance with Section 6.3 hereof.
     6.2 Form S-3 Registration. In case the Company receives from any Holder or
Holders of Registrable Securities a written request or requests that the Company
effect a registration on Form S-3 (or any successor to Form S-3) or any similar
short-form registration statement and any related qualification or compliance
with respect to all or a part of the Registrable Securities owned by such Holder
or Holders, the Company will:
          (a) promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other Holders of Registrable
Securities; and
          (b) as soon as practicable, effect such registration and all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Holder’s or
Holders’ Registrable Securities as are specified in such request, together with
all or such portion of the Registrable Securities of any other Holder or Holders
joining in such request as are specified in a written request given within
fifteen (15) days after receipt of such written notice from the Company;
provided, however, that the Company will not be obligated to effect any such
registration, qualification or compliance pursuant to this Section 6.2:
               (i) if Form S-3 is not available for such offering by the
Holders;
               (ii) if the Holders, together with the holders of any other
securities of the Company entitled to inclusion in such registration, propose to
sell Registrable Securities and such other securities (if any) at an aggregate
price to the public of less than fifteen million dollars ($15,000,000);
               (iii) if within thirty (30) days of receipt of a written request
from any Holder or Holders pursuant to this Section 6.2, the Company gives
notice to such Holder or Holders of the Company’s intention to make a public
offering within ninety (90) days, other than pursuant to a Special Registration
Statement;
               (iv) if the Company will furnish to the Holders a certificate
signed by the Chairman of the Board of Directors of the Company stating that in
the good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its stockholders for such Form S-3
registration to be effected at such time, in which event the Company will have
the right to defer the filing of the Form S-3 registration statement for a
period of not more than one hundred twenty (120) days after receipt of the
request of the Holder or Holders under this Section 6.2; provided, that such
right to delay a request will be exercised by the Company not more than twice in
any twelve (12) month period;
               (v) if the Company has, within the twelve (12) month period
preceding the date of such request, already effected one (1) registration on
Form S-3 for the Holders pursuant to this Section 6.2, or

12.



--------------------------------------------------------------------------------



 



               (vi) in any particular jurisdiction in which the Company would be
required to qualify to do business or to execute a general consent to service of
process in effecting such registration, qualification or compliance.
          (c) Subject to the foregoing, the Company will file a Form S-3
registration statement covering the Registrable Securities and other securities
so requested to be registered as soon as practicable after receipt of the
requests of the Holders.
     6.3 Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Section 6.1 or 6.2 herein will be borne
by the Company. All Selling Expenses incurred in connection with any
registrations hereunder, will be borne by the holders of the securities so
registered pro rata on the basis of the number of shares so registered. The
Company will not, however, be required to pay for expenses of any registration
proceeding begun pursuant to Section 6.2, the request of which has been
subsequently withdrawn by the Initiating Holders unless (a) the withdrawal is
based upon material adverse information concerning the Company of which the
Initiating Holders were not aware at the time of such request or (b) the Holders
of a majority of Registrable Securities agree to deem such registration to have
been effected as of the date of such withdrawal for purposes of determining
whether the Company will be obligated pursuant to Section 6.2(b)(v), as
applicable, to undertake any subsequent registration, in which event such right
will be forfeited by all Holders). If the Holders are required to pay the
Registration Expenses, such expenses will be borne by the holders of securities
(including Registrable Securities) requesting such registration in proportion to
the number of shares for which registration was requested. If the Company is
required to pay the Registration Expenses of a withdrawn offering pursuant to
clause (a) above, then such registration will not be deemed to have been
effected for purposes of determining whether the Company will be obligated
pursuant to Section 6.2(b)(v) to undertake any subsequent registration.
     6.4 Obligations of the Company. Whenever required to effect the
registration of any Registrable Securities, the Company will, as expeditiously
as reasonably possible:
          (a) prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use all commercially reasonable
efforts to cause such registration statement to become effective, and, upon the
request of the Holders of a majority of the Registrable Securities registered
thereunder, keep such registration statement effective for up to thirty
(30) days or, if earlier, until the Holders have completed the distribution
related thereto; provided, however, that at any time, upon written notice to the
participating Holders and for a period not to exceed sixty (60) days thereafter
(the “Suspension Period”), the Company may delay the filing or effectiveness of
any registration statement or suspend the use of any registration statement (and
the Initiating Holders hereby agree not to offer or sell any Registrable
Securities pursuant to such registration statement during the Suspension Period)
if the Company reasonably believes that there is or may be in existence material
nonpublic information or events involving the Company, the failure of which to
be disclosed in the prospectus included in the registration statement could
result in a Violation (as defined below). In the event that the Company will
exercise its right to delay the filing or effectiveness or suspend the use of a
registration hereunder, the applicable time period during which the

13.



--------------------------------------------------------------------------------



 



registration statement is to remain effective will be extended by a period of
time equal to the duration of the Suspension Period. The Company may extend the
Suspension Period for an additional consecutive sixty (60) days with the consent
of the Holders of a majority of the Registrable Securities registered under the
applicable registration statement, which consent will not be unreasonably
withheld. If so directed by the Company, all Holders registering shares under
such registration statement will (i) not offer to sell any Registrable
Securities pursuant to the registration statement during the period in which the
delay or suspension is in effect after receiving notice of such delay or
suspension; and (ii) use their commercially reasonable efforts to deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holders’ possession, of the prospectus relating to such Registrable
Securities current at the time of receipt of such notice. Notwithstanding the
foregoing, the Company will not be required to file, cause to become effective
or maintain the effectiveness of any registration statement other than a
registration statement on Form S-3 that contemplates a distribution of
securities on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act.
          (b) Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above.
          (c) Furnish to the Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them.
          (d) Use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or Blue Sky laws of such jurisdictions as will be reasonably
requested by the Holders; provided that the Company will not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.
          (e) In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering. Each Holder
participating in such underwriting will also enter into and perform its
obligations under such an agreement.
          (f) Notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing. The Company will use commercially reasonable efforts to amend or
supplement such prospectus in order to cause such prospectus not to include any
untrue statement of a material fact or omit to

14.



--------------------------------------------------------------------------------



 



state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.
          (g) Use its commercially reasonable efforts to furnish, on the date
that such Registrable Securities are delivered to the underwriters for sale, if
such securities are being sold through underwriters, (i) an opinion, dated as of
such date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a letter, dated as of such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering addressed to the underwriters.
     6.5 Delay of Registration; Furnishing Information.
          (a) No Holder will have any right to obtain or seek an injunction
restraining or otherwise delaying any such registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 6.
          (b) It will be a condition precedent to the obligations of the Company
to take any action pursuant to Section 6.1 or 6.2 that the selling Holders will
furnish to the Company such information regarding themselves, the Registrable
Securities held by them and the intended method of disposition of such
securities as will be required to effect the registration of their Registrable
Securities.
          (c) The Company will have no obligation with respect to any
registration requested pursuant to Section 6.2 if the number of shares or the
anticipated aggregate offering price of the Registrable Securities to be
included in the registration does not equal or exceed the number of shares or
the anticipated aggregate offering price required to originally trigger the
Company’s obligation to initiate such registration as specified in Section 6.2.
     6.6 Indemnification. In the event any Registrable Securities are included
in a registration statement under Section 6.1 or 6.2:
          (a) To the extent permitted by law, the Company will indemnify and
hold harmless each Holder, the partners, members, officers and directors of each
Holder, as applicable, any underwriter (as defined in the Securities Act) for
such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”) by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement or incorporated by reference therein, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or

15.



--------------------------------------------------------------------------------



 



(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such registration statement; and the
Company will reimburse each such Holder, partner, member, officer, director,
underwriter or controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided however, that the indemnity
agreement contained in this Section 6.6(a) will not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent will
not be unreasonably withheld, nor will the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, member, officer, director,
underwriter or controlling person of such Holder.
          (b) To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration qualifications or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, its officers and each person, if
any, who controls the Company within the meaning of the Securities Act, any
underwriter and any other Holder, as applicable, selling securities under such
registration statement or any of such other Holder’s partners, directors or
officers or any person who controls such Holder, against any losses, claims,
damages or liabilities (joint or several) to which the Company or any such
director, officer, controlling person, underwriter or other such Holder, or
partner, director, officer or controlling person of such other Holder may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any of the following statements:
(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement or incorporated reference therein,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act (collectively, a “Holder
Violation”), in each case to the extent (and only to the extent) that such
Holder Violation occurs in reliance upon and in conformity with written
information furnished by such Holder under an instrument duly executed by such
Holder and stated to be specifically for use in connection with such
registration; and each such Holder will reimburse any legal or other expenses
reasonably incurred by the Company or any such director, officer, controlling
person, underwriter or other Holder, or partner, officer, director or
controlling person of such other Holder in connection with investigating or
defending any such loss, claim, damage, liability or action if it is judicially
determined that there was such a Holder Violation; provided, however, that the
indemnity agreement contained in this Section 6.6(b) will not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent will not
be unreasonably withheld; provided further, that in no event will any indemnity
under this Section 6.6 exceed the net proceeds from the offering received by
such Holder, as applicable.

16.



--------------------------------------------------------------------------------



 



          (c) Promptly after receipt by an indemnified party under this
Section 6.6 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 6.6, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party will have the right to participate in, and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party will
have the right to retain its own counsel, with the fees and expenses thereof to
be paid by the indemnifying party, if representation of such indemnified party
by the counsel retained by the indemnifying party would be inappropriate due to
actual or potential differing interests between such indemnified party and any
other party represented by such counsel in such proceeding. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action will relieve such indemnifying party of any
liability to the indemnified party under this Section 6.6 to the extent, and
only to the extent, prejudicial to its ability to defend such action, but the
omission so to deliver written notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section 6.6.
          (d) If the indemnification provided for in this Section 6.6 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
will to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) or Holder Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party will be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event will any contribution by a
Holder, as applicable, hereunder exceed the net proceeds from the offering
received by such Holder, as applicable.
          (e) The obligations of the Company and Holders under this Section 6.6
will survive completion of any offering of Registrable Securities, as
applicable, in a registration statement and, with respect to liability arising
from an offering to which this Section 6.6 would apply that is covered by a
registration filed before termination of this Agreement, such termination. No
indemnifying party, in the defense of any such claim or litigation, will, except
with the consent of each indemnified party, consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation.

17.



--------------------------------------------------------------------------------



 



     6.7 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 6 may be assigned by a
Holder to a transferee or assignee of Registrable Securities (for so long as
such shares remain Registrable Securities) that (a) is a subsidiary, parent,
general partner, limited partner, retired partner, member or retired member,
stockholder or other affiliate of a Holder that is a corporation, partnership or
limited liability company, (b) acquires all of such Holders Registrable
Securities in connection with the sale of all or substantially all of such
Holder’s business, or (c) acquires at least two hundred thousand (200,000)
shares of Registrable Securities (as adjusted for stock splits and
combinations); or (d) is an entity affiliated by common control (or other
related entity) with such Holder provided, however, (i) the transferor will,
within ten (10) days after such transfer, furnish to the Company written notice
of the name and address of such transferee or assignee and the securities with
respect to which such registration rights are being assigned and (ii) such
transferee will agree to be subject to all restrictions set forth in this
Agreement.
     6.8 Limitation on Subsequent Registration Rights. Other than as provided in
Section 5.10, after the date of this Agreement, the Company will not enter into
any agreement with any holder or prospective holder of any securities of the
Company that would grant such holder rights to demand the registration of shares
of the Company’s capital stock, or to include such shares in a registration
statement that would reduce the number of shares includable by the Holders.
     6.9 “Market Stand-Off” Agreement. Each Holder hereby agrees that such
Holder, as the case may be, will not sell, transfer, make any short sale of,
grant any option for the purchase of, or enter into any hedging or similar
transaction with the same economic effect as a sale, any Common Stock (or other
securities) of the Company held by such Holder (other than those included in the
registration) during (i) the 180-day period following the effective date of the
Initial Offering (or such longer period, not to exceed 34 days after the
expiration of the 180-day period, as the underwriters or the Company will
request in order to facilitate compliance with NASD Rule 2711 or NYSE Member
Rule 472 or any successor rule), and (ii) the 90-day period following the
effective date of a registration statement of the Company filed under the
Securities Act (or such longer period, not to exceed 18 days after the
expiration of the 90-day period, as the underwriters or the Company will request
in order to facilitate compliance with NASD Rule 2711); provided, that, with
respect to (i) and (ii) above, all officers, directors of the Company and all
entities who hold Common Stock (or Securities Convertible into Common Stock) in
an amount that is greater than 1% of the Company’s then issued and outstanding
Common Stock are bound by and have entered into similar agreements. The
obligations described in this Section 6.9 will not apply to a Special
Registration Statement.
     6.10 Agreement to Furnish Information. Each Holder hereby agrees to execute
and deliver such other agreements as may be reasonably requested by the Company
or the underwriter that are consistent with such Holder’s obligations under
Section 6.9, as applicable, or that are necessary to give further effect
thereto. In addition, if requested by the Company or the representative of the
underwriters of Common Stock (or other securities) of the Company, each Holder
will provide, within ten (10) days of such request, such information as may be
required by the Company or such representative in connection with the completion
of any public offering of the Company’s securities pursuant to a registration
statement filed under the Securities Act. The obligations described in
Section 6.9 and this Section 6.10 will not apply to a Special

18.



--------------------------------------------------------------------------------



 



Registration Statement. The Company may impose stop-transfer instructions with
respect to the shares of Common Stock (or other securities) subject to the
foregoing restriction until the end of said day period. Each Holder agrees that
any transferee of any shares of Registrable Securities will be bound by
Sections 6.9 and 6.10. The underwriters of the Company’s stock are intended
third party beneficiaries of Sections 6.9 and 6.10 and will have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto.
     6.11 Rule 144 Reporting. With a view to making available to the Holders, as
applicable, the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its best efforts to:
          (a) Make and keep public information available, as those terms are
understood and defined in SEC Rule 144 or any similar or analogous rule
promulgated under the Securities Act, at all times after the effective date of
the first registration filed by the Company for an offering of its securities to
the general public;
          (b) File with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act; and
          (c) So long as a Holder owns any Registrable Securities, as
applicable, furnish to such Holder forthwith upon request: a written statement
by the Company as to its compliance with the reporting requirements of said
Rule 144 of the Securities Act, and of the Exchange Act (at any time after it
has become subject to such reporting requirements); a copy of the most recent
annual or quarterly report of the Company filed with the Commission; and such
other reports and documents as a Holder may reasonably request in connection
with availing itself of any rule or regulation of the SEC allowing it to sell
any such securities without registration.
     6.12 Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Sections 6.1 or 6.2 hereof will terminate upon the earlier of: (i) the date
three (3) years following an Initial Offering; or (ii) following the Initial
Offering, such time as all Registrable Securities issuable or issued upon
conversion of the Shares held by and issuable to such Holder (and its
affiliates) may be sold pursuant to Rule 144 during any ninety (90) day period.
Upon such termination, such shares will cease to be “Registrable Securities”
hereunder for all purposes.
SECTION 7. MISCELLANEOUS.
     7.1 Governing Law. This Agreement will in all respects be governed by and
construed in accordance with the substantive laws of the State of Delaware,
without regard to its choice of law rules.
     7.2 Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof will inure to the benefit of, and be binding upon, the
parties hereto and their respective successors, assigns, heirs, executors, and
administrators and will inure to the benefit of and be enforceable by each
person who will be a holder of Registrable Securities from time to time;
provided, however, that prior to the receipt by the Company of adequate written
notice of

19.



--------------------------------------------------------------------------------



 



the transfer of any Registrable Securities specifying the full name and address
of the transferee, the Company may deem and treat the person listed as the
holder of such shares in its records as the absolute owner and holder of such
shares for all purposes, including the payment of dividends or any redemption
price.
     7.3 Entire Agreement. This Agreement, together with the Ancillary
Agreements, including the exhibits and schedules hereto and thereto, constitutes
the entire agreement among the Founding Investors and the Company with respect
to the specific subject matter hereof, and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties
with respect to such specific subject matter. No party hereto will be liable or
bound to the other in any manner by any warranties, representations or covenants
with respect to the subject matter hereof except as specifically set forth
herein. Notwithstanding the foregoing and except as provided herein or in any
Ancillary Agreement, neither the dissolution of the Company nor the termination
of any Ancillary Agreement will have any affect on any other agreement or
contract between the Founding Investors, and the termination or cancellation of
any such other agreement or contract will have no effect on this Agreement or
any Ancillary Agreement.
     7.4 Severability. If one or more provisions of this Agreement are held by a
proper court or arbitral tribunal to be unenforceable under applicable law, the
unenforceable portions of such provisions, or such provisions in their entirety,
to the extent necessary and permitted by law, will be severed herefrom, and the
balance of this Agreement will be enforceable in accordance with its terms.
     7.5 Amendment and Waiver.
          (a) Except as otherwise expressly provided, this Agreement may be
amended or modified, and the obligations of the Company and the rights of the
Holders under this Agreement may be waived, only upon the written consent of
(i) the Company, and (ii) a 2/3 majority of shares held by the Founding
Investors.
          (b) For the purposes of determining the number of Holders or Founding
Investors entitled to vote or exercise any rights hereunder, the Company will be
entitled to rely solely on the list of record holders of its stock as maintained
by or on behalf of the Company.
     7.6 Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power, or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement will impair any such right,
power, or remedy, nor will it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of any similar breach,
default or noncompliance thereafter occurring. It is further agreed that any
waiver, permit, consent, or approval of any kind or character on any party’s
part of any breach, default or noncompliance under the Agreement or any waiver
on such party’s part of any provisions or conditions of this Agreement must be
in writing and will be effective only to the extent specifically set forth in
such writing. All remedies, either under this Agreement, by law, or otherwise
afforded to any party, will be cumulative and not alternative.
     7.7 Notices. Except where otherwise specifically provided in this
Agreement, all notices, requests, consents, approvals and statements will be in
writing and will be deemed to

20.



--------------------------------------------------------------------------------



 



have been properly given by (i) personal delivery, (ii) electronic facsimile
transmission, (iii) electronic mail, or by (iv) nationally recognized overnight
courier service, addressed in each case, to the intended recipient as set forth
below:

     
To the Company:
  Regulus Therapeutics LLC
 
  1896 Rutherford Road
 
  Carlsbad, California 92008
 
  Attention: President
 
   
With a copy to:
  Alnylam and/or Isis at the addresses below
 
   
To Alnylam:
  Alnylam Pharmaceuticals, Inc.
 
  300 Third Street, 3rd Floor
 
  Cambridge, MA 02142
 
  Attention: Vice President, Legal
 
   
With a copy to:
  WilmerHale
 
  60 State Street
 
  Boston, MA 02109
 
  Attention: Steven D. Singer, Esq.
 
   
To Isis:
  Isis Pharmaceuticals, Inc.
 
  1896 Rutherford Road
 
  Carlsbad, California 92008
 
  Attention: Chief Financial Officer
 
   
With a copy to:
  Isis Pharmaceuticals, Inc.
 
  1896 Rutherford Road
 
  Carlsbad, California 92008
 
  Attn: General Counsel
 
  (fax) 760-268-4922

Such notice, request, demand, claim or other communication will be deemed to
have been duly given on (a) the date of personal delivery, (b) the date actually
received if by facsimile or electronic mail; or (c) on the third business day
after delivery to a nationally recognized overnight courier service, as the case
may be. Any Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.
     7.8 Fees and Expenses. Each party will pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
this Agreement. If any action at law or in equity is necessary to enforce or
interpret the terms of any of this Agreement, the prevailing party will be
entitled to reasonable attorneys’ fees, costs and necessary disbursements

21.



--------------------------------------------------------------------------------



 



in addition to any other relief to which such party may be entitled. For
purposes of this Section 7.8, “prevailing party” means the net winner of a
dispute, taking into account the claims pursued, the claims on which the
pursuing party was successful, the amount of money sought, the amount of money
awarded, and offsets or counterclaims pursued (successfully or unsuccessfully)
by the other Party. If a written settlement offer is rejected and the judgment
or award finally obtained is equal to or more favorable to the offeror than an
offer made in writing to settle, the offeror is deemed to be the prevailing
party from the date of the offer forward.
     7.9 Titles and Subtitles; Form of Pronouns; Construction and Definitions.
The titles of the Sections and paragraphs of this Agreement are for convenience
only and are not to be considered in construing this Agreement. All pronouns
used in this Agreement will be deemed to include masculine, feminine and neuter
forms, the singular number includes the plural and the plural number includes
the singular and will not be interpreted to preclude the application of any
provision of this Agreement to any individual or entity. Unless the context
otherwise requires, (i) each reference in this Agreement to a designated
“Section,” “Schedule,” “Exhibit,” or “Appendix” is to the corresponding Section,
Schedule, Exhibit, or Appendix of or to this Agreement; (ii) the word “or” will
not be applied in its exclusive sense; (iii) “including” will mean “including,
without limitation”; (iv) references to “$” or “dollars” will mean the lawful
currency of the United States; and (v) “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Section or other subdivision. References in this Agreement to
particular sections of the Securities Act or to any provisions of Delaware law
will be deemed to refer to such sections or provisions as they may be amended or
succeeded after the date of this Agreement.
     7.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument, and will become effective
when there exist copies hereof which, when taken together, bear the authorized
signatures of each of the parties hereto. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.
     7.11 Aggregation of Stock. All shares of Registrable Securities held or
acquired by affiliated entities or persons or persons or entities under common
management or control will be aggregated together for the purpose of determining
the availability of any rights under this Agreement.
     7.12 Specific Performance. The failure of any party to this Agreement to
perform its agreements and covenants hereunder, including but not limited to
Section 4, may cause irreparable injury to the other parties to this Agreement
for which monetary damages, even if available, will not be an adequate remedy.
Accordingly, each of the parties hereto hereby consents to the granting of
equitable relief (including specific performance and injunctive relief) by any
court of competent jurisdiction to enforce any Member’s obligations hereunder.
The parties further agree to waive any requirement for the securing or posting
of any bond in connection with the obtaining of any such equitable relief and
that this Section 7.12 is without prejudice to any other rights that the
Founding Investors and the Company hereto may have for any failure to perform
this Agreement.

22.



--------------------------------------------------------------------------------



 



     7.13 Termination. This Agreement will terminate and be of no further force
or effect upon the earlier of (i) a Liquidation Event, Acquisition or Asset
Transfer; or (ii) the date three (3) years following the Closing of the Initial
Offering that results in the conversion of all outstanding shares of Preferred
Stock.
[THIS SPACE INTENTIONALLY LEFT BLANK]

23.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Founding Investor
Rights Agreement as of the date set forth in the first paragraph hereof.
COMPANY:
Regulus Therapeutics Inc.

         
By:
  /s/ K.G. Xanthopoulos    
 
       

FOUNDING INVESTORS:
Isis Pharmaceuticals, Inc.

         
By:
  /s/ B. Lynne Parshall    
 
       

Alnylam Pharmaceuticals, Inc.

         
By:
  /s/ Barry Greene    
 
       

1.



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITONS
     1.1 “Ancillary Agreements” means the License Agreement and the Services
Agreement each as amended from time to time.
     1.2 “Change of Control” means, with respect to a Founding Investor (the
“Affected Founding Investor”), the earlier of (x) the public announcement of and
(y) the closing of: (a) a merger, reorganization or consolidation involving the
Affected Founding Investor in which its shareholders immediately prior to such
transaction would hold less than 50% of the securities or other ownership or
voting interests representing the equity of the surviving entity immediately
after such merger, reorganization or consolidation, or (b) a sale to a Third
Party of all or substantially all of the Affected Founding Investor’s assets or
business relating to this Agreement. Any Founding Investor will notify each
other Founding Investor within two (2) Business Days of entering into an
agreement which, if consummated, would result in a Change of Control.
     1.3 “Common Stock” means the Common Stock of the Company.
     1.4 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     1.5 “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any successor or similar registration form under the Securities
Act subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.
     1.6 “Holder” means any person owning of record Registrable Securities that
have not been sold to the public or any assignee of record of such Registrable
Securities in accordance with Section 6.7 hereof.
     1.7 “Independent Director” means a Director who is not an (i) Affiliate,
director or officer of, or an immediate family member of, any director or
officer of the Founding Investor designating such Director, or (ii) an officer
or employee of, or immediate family member of any officer or employee of, the
Company.
     1.8 “Initial Offering” means the Company’s first firm commitment
underwritten public offering of its Common Stock registered under the Securities
Act.
     1.9 “License Agreement” means that certain Amended and Restated License and
Collaboration Agreement by and among the Company, Alnylam and Isis dated
January 1, 2008, as amended from time to time.
     1.10 “Person” means a natural person, company, corporation, partnership,
trust or other organization or legal entity of any type, whether or not formally
organized.

 



--------------------------------------------------------------------------------



 



     1.11 “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement or document.
     1.12 “Registrable Securities” means (a) Common Stock issuable or issued
upon conversion of the Shares and (b) any Common Stock issued as (or issuable
upon the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, such above-described securities. Notwithstanding the
foregoing, Registrable Securities will not include any securities (i) sold by a
person to the public either pursuant to a registration statement or Rule 144,
(ii) sold in a private transaction in which the transferor’s rights under
Section 6 of this Agreement are not assigned or (iii) eligible for resale
pursuant to Rule 144 without volume limitations.
     1.13 “Registrable Securities then outstanding” will be the number of shares
of Common Stock that are Registrable Securities and either (a) are then issued
and outstanding or (b) are issuable pursuant to then exercisable or convertible
securities.
     1.14 “Registration Expenses” will mean all expenses incurred by the Company
in complying with Sections 6.1 or 6.2, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, reasonable fees and disbursements not to exceed ten
thousand dollars ($10,000) of a single special counsel for the Holders, if
applicable, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding the compensation
of regular employees of the Company which will be paid in any event by the
Company).
     1.15 “SEC” or “Commission” means the Securities and Exchange Commission.
     1.16 “Securities Act” will mean the Securities Act of 1933, as amended.
     1.17 “Selling Expenses” will mean all underwriting discounts and selling
commissions applicable to the sale.
     1.18 “Shares” will mean the Company’s Preferred Stock issued pursuant to
the Purchase Agreement held from time to time by the Founding Investors and
their permitted assigns.
     1.19 “Special Registration Statement” will mean (i) a registration
statement relating to any employee benefit plan or (ii) with respect to any
corporate reorganization or transaction under Rule 145 of the Securities Act,
any registration statements related to the issuance or resale of securities
issued in such a transaction or (iii) a registration related to stock issued
upon conversion of debt securities.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
INITIAL DIRECTORS
AND
INITIAL SAB MEMBERS
     Board of Directors:

      Name   Title
Kleanthis G. Xanthopoulos, Ph.D.
  President, Regulus Therapeutics LLC
David Baltimore, Ph.D.
  Independent Director nominated by Alnylam
Stelios Papadopoulos, Ph.D.
  Independent Director nominated by Isis
John M. Maraganore, Ph.D.
  Alnylam Director
Barry E. Greene
  Alnylam Director
Stanley T. Crooke, M.D., Ph.D.
  Isis Director
B. Lynne Parshall, J.D.
  Isis Director

     SAB Members:

      Name   Title
David Baltimore, Ph.D.
  Member and Chairperson
David Bartel, Ph.D.
  Member
Scott Hammond, Ph.D.
  Member
Markus Stoffel, M.D., Ph.D.
  Member
Thomas Tuschl, Ph.D.
  Member
Philip Zamore, Ph.D.
  Member

 



--------------------------------------------------------------------------------



 



EXHIBIT C
OPERATING PLAN
[***]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TERMS OF BUY-OUT
Capitalized terms used but not otherwise defined herein will have the meaning
ascribed to them in the Agreement or the License Agreement.
     1.1 Negotiated Resolution. Following the Company’s receipt of the Buy-Out
Notice, the Founding Investors will take all actions necessary to cause the sale
of the Company to a Third Party or a Founding Investor (whether through merger,
acquisition of 100% of the Equity Securities or purchase of all or substantially
all of the assets of the Company) (a “Sale”). The Company promptly thereafter
will retain a reputable investment bank chosen by mutual agreement (such
agreement not to be unreasonably withheld, conditioned or delayed) of the
Founding Investors and the Company (the “Investment Banker”) to assist with the
valuation and possible Sale of the Company; provided, however, that in the event
that due to then-current market conditions a Sale would be impractical because
it would be reasonably like to result in proceeds from such Sale to either
Founding Investor that are substantially below such Founding Investor’s cost
basis in its investment in the Company, as determined based on the written
advice of the Investment Banker (“Poor Market Conditions”), then the Founding
Investors will mutually determine whether notwithstanding such market conditions
to attempt to Sell the Company to a Third Party or a Founding Investor; and,
provided, further however, that, notwithstanding anything in this Exhibit D or
Section 4.2 to the contrary, neither Founding Investor will be required to agree
to enter into, or to approve the Company’s entering into, such a Sale. Any such
Sale will be subject to all other terms agreed upon by the Founding Investors
and the Company, which will be documented in a separate written agreement among
the parties (a “Sale Agreement”).
     1.2 Non-Negotiated Resolution.
          (a) If (i) Poor Market Conditions exist and the Founding Investors do
not determine pursuant to Section 1.1 to attempt a Sale of the Company, or
(ii) the Founding Investors have not within [***] ([***]) days after the
Company’s receipt of the Buy-Out Notice, or such longer period as mutually
agreed to by the Founding Investors (such period, the “Buy-Out Negotiation
Period”), executed a Sale Agreement, the Company will, except as otherwise set
forth in this Section 1.2, distribute and assign to the Founding Investors, or
their designated Affiliate, jointly, in accordance with Pro Rata Share, all of
the Company’s rights, interests and assets, other than any contracts and/or
arrangements between the Company and Third Parties that the Board determines
cannot or should not be assigned (“Third Party Contracts”) (provided that the
Parties agree to use commercially reasonable efforts to provide for the
assignment of all Third Party Contracts), and the provisions of this Section 1.2
will apply. For purposes of this Exhibit D, “Pro Rata Share” means, with respect
to each Investor at any particular moment, the ratio of (a) the number of shares
of the Company’s Common Stock (not including any shares of Common Stock issuable
or issued upon conversion of the Shares or upon the exercise of outstanding
warrants or options) of which such Investor is deemed to be a holder immediately
prior to the moment in question to (b) the total number of shares of the
Company’s outstanding

 



--------------------------------------------------------------------------------



 



Common Stock (not including any shares of Common Stock issued or issuable upon
conversion of the Shares or upon the exercise of any outstanding warrants or
options) immediately prior to the moment in question.
          (b) Distribution of Intellectual Property.
               (i) Upon the distribution of the Company’s assets pursuant to
this Section 1.2, each Founding Investor or its designated Affiliate will
receive, subject to Third Party Rights and Third Party Contracts, (1) a
co-exclusive license under Company Intellectual Property Controlled by the
Company at the end of the Buy-Out Negotiation Period, for any and all purposes,
and (2) a co-exclusive license under Licensed IP licensed to the Company at the
end of the Buy-Out Negotiation Period, for any and all purposes within the scope
of the license granted to the Company (collectively, the “Distributed IP”);
provided, however, that (y) to the extent that one Founding Investor has
obtained a license in connection with an Opt-In Election or obtains a license
pursuant to Section 1.2(d) or 1.2(e), the licenses to the Distributed IP under
this Section 1.2(b) will not include the right to Develop, Manufacture or
Commercialize the Program/Project Compounds or Program/Project Therapeutics
subject to such Opt-In election or license pursuant to Section 1.2(d) or 1.2(e);
and (z) to the extent that a Founding Investor has obtained a license in
connection with Section 2.3 of the License Agreement, the licenses to the
Distributed IP under this Section 1.2(b) will be subject to such license granted
to such Founding Investor. For purposes of this Section 1.2(b)(i),
“co-exclusive” means that such license is exercisable by each Founding Investor
or its designated Affiliate, and that the Company retains no rights to exercise
any such licensed Intellectual Property.
               (ii) The rights granted to each Founding Investor in this
Section 1.2(b) will be (1) royalty-bearing, as set forth in Section 1.2(b)(iii)
below, and (2) sublicenseable solely (A) to such Founding Investor’s Affiliates
or (B) by such Founding Investor or its Affiliates to a Third Party pursuant to
a Bona Fide Collaboration; provided that, (x) each such sublicense will be
subject and subordinate to, and consistent with, the terms and conditions of the
License Agreement and this Exhibit D, and will provide that any such sublicensee
will not further sublicense except on terms consistent with this clause;
(y) such Founding Investor will remain responsible for the performance of its
sublicensees, and will ensure that all such sublicensees comply with the
relevant provisions of the License Agreement and this Exhibit D and (z) in the
event of a material default by any of its sublicensees under a sublicense
agreement, such Founding Investor will inform the Company and the other Founding
Investor and will take such action, after consultation with such other parties,
which, in such Founding Investor’s reasonable business judgment, will address
such default.
               (iii) Each Founding Investor will, to the extent it, its
Affiliates and/or Sublicensees develop a Royalty-Bearing Product under
Intellectual Property distributed from the Company to the Founding Investor
pursuant to this Section 1.2(b) that does not become subject to Section 1.2(d)
or 1.2(e): (x) pay to the other Founding Investor (or its designated Affiliate)
a royalty of [***]% on Net Sales of such Royalty-Bearing Products sold by the
selling Founding Investor, its Affiliates and/or Sublicensees, on a
Royalty-Bearing Product-by-Royalty-Bearing Product and a country-by-country
basis, during the Royalty Term (provided, however, that, for the remainder of
the relevant Royalty Term following the end of both the relevant Exclusivity
Period, the royalty rate will be [***]%), and (y) be responsible for all
milestones, royalties and

 



--------------------------------------------------------------------------------



 



other payments payable to Third Parties in respect of the exercise of such
license by such selling Founding Investor, its Affiliates and/or Sublicensees,
including without limitation any amounts payable by either Founding Investor or
the Company to its Third Party licensors with respect to the license and
sublicense granted to such Founding Investor pursuant to this Section 1.2(b).
The royalty-paying Founding Investor will use Commercially Reasonable Efforts to
benefit from offsets to the amounts payable to such Founding Investor’s Third
Party licensors.
          (c) Retained Assets and Rights. Following the distribution of the
Company’s assets pursuant to this Section 1.2, the Company will not maintain any
interest in or right to any assets of the Company, including Intellectual
Property, except to the extent the Board determines is necessary to maintain
Third Party Contracts or its obligations to Opt-In Parties or Founding Investors
pursuant to the Buy-Out. Notwithstanding the foregoing, the Parties will use
their Commercially Reasonable Efforts to remove any restrictions on, and
facilitate the distribution of, the Company’s assets pursuant to this
Section 1.2.
          (d) Research Program Selection and Transfer.
               (i) Within [***] ([***]) Business Days following the distribution
of the Company’s assets in accordance with Section 1.2(a) and (b), the
non-Initiating Founding Investor will submit a bid, consisting [***] (“First
Selection Right Bid”), to the Initiating Founding Investor to obtain the first
right to select a Research Program from the most recent Program/Project List
with respect to which such Founding Investor desires to acquire exclusive
rights; provided, however, that in the event the non-Initiating Founding
Investor does not submit such a bid with [***] ([***]) Business Days, the
Initiating Founding Investor may assume the rights of the non-Initiating
Founding Investor set forth in this Section 1.2(d) with respect to the First
Selection Right Bid. The Initiating Founding Investor will have [***] ([***])
Business Days to notify the non-Initiating Founding Investor of its acceptance
or rejection of such First Selection Right Bid.
               (ii) If the Initiating Founding Investor accepts such First
Selection Right Bid,
                    (1) The non-Initiating Founding Investor will have the
right, upon payment to the Initiating Founding Investor of the [***] set forth
in the First Selection Right Bid (which [***] will be due and payable within
[***] ([***]) Business Days after acceptance of such bid), to select one
Research Program (“Selected Program”). Upon such selection, the non-Initiating
Founding Investor will obtain the license set forth in clause (vi) below under
Intellectual Property directed to such Selected Program; and.
                    (2) Each of the Founding Investors, starting with the
Initiating Founding Investor, will then take turns selecting (by written notice
within [***] ([***]) Business Days following the last selection by the other
Founding Investor) a Research Program (other than the Selected Program), until
all Research Programs on the Program/Project List have been selected by the
Founding Investors (and each such selected Research Program is a “Selected
Program” hereunder), and each Founding Investor will obtain the rights set forth
in clause (vi) below under Intellectual Property directed to the Research
Program selected by such Founding Investor.

 



--------------------------------------------------------------------------------



 



               (iii) If the Initiating Founding Investor rejects such First
Selection Right Bid, such Founding Investor will submit to the non-Initiating
Founding Investor, concurrently with such notice of rejection, a counterbid
which is higher than such First Selection Right Bid by at least [***]% or $[***]
(whichever is higher). The non-Initiating Founding Investor will have [***]
([***]) Business Days to accept or reject such counterbid.
               (iv) If the non-Initiating Founding Investor accepts such
counterbid, the Initiating Founding Investor will have the right, upon payment
to the non-Initiating Founding Investor of the amount set forth in such
counterbid (which amount will be due and payable within [***] ([***]) Business
Days after acceptance of such counterbid), to select a Research Program (other
than a Selected Program) and each such selected Research Program is a “Selected
Program” hereunder. Upon completion of the Buy-Out, the Initiating Founding
Investor will obtain from the non-Initiating Founding Investor the rights set
forth in clause (vi) below with respect to the Research Program selected by such
Founding Investor.
               (v) If the non-Initiating Founding Investor rejects such
counterbid, then such non-Initiating Founding Investor will submit, concurrently
with such notice of rejection, its counterbid to the Initiating Founding
Investor’s counterbid, which counterbid must be higher than the Initiating
Founding Investor’s counterbid by at least [***]%, and the process will repeat
itself until a bid is accepted or no counterbid exceeds the prior bid or
counterbid by at least [***]%.
               (vi) Each Founding Investor will grant to the other Founding
Investor which purchased a Selected Program hereunder (the “Buy-Out Party”),
subject to Third Party Rights, an exclusive (to the fullest extent possible)
license under Distributed IP (which, with respect to Licensed IP therein, is
within the scope of the license granted to the Founding Investor by the
Company), to Develop, Manufacture and/or Commercialize the miRNA Compound(s) and
miRNA Therapeutics included in such Selected Program in the Field.
               (vii) Such licenses to Distributed IP will be (1) royalty-bearing
as set forth in Section 1.2(d)(viii) below, and (2) sublicenseable; provided
that, (x) each such sublicense will be subject and subordinate to, and
consistent with, the terms and conditions of this Exhibit D, and will provide
that any such Sublicensee will not further sublicense except on terms consistent
with this clause; (y) such Founding Investor will remain responsible for the
performance of its Sublicensees, and will ensure that all such Sublicensees
comply with the relevant provisions of the License Agreement and this Exhibit D
and (z) in the event of a material default by any of its Sublicensees under a
sublicense agreement, such Founding Investor will inform the Company and the
other Founding Investor and will take such action, after consultation with such
other Parties, which, in such Founding Investor’s reasonable business judgment,
will address such default.
               (viii) Each Founding Investor selecting a Selected Program will
(1) pay to the other Founding Investor (or its designated Affiliate) a royalty
of [***]% on Net Sales of any Royalty-Bearing Product with respect to such
Selected Program, on a Royalty-Bearing Product-by-Royalty-Bearing Product and a
country-by-country basis, during the Royalty Term (provided, however, that, for
the remainder of the relevant Exclusivity Period, the royalty rate will be
[***]%, and (2) be responsible for milestones, royalties and other payments
payable to

 



--------------------------------------------------------------------------------



 



Third Parties in respect of the exercise of such license by such selling
Founding Investor, its Affiliates and/or Sublicensees, including without
limitation any amounts payable by either Founding Investor or the Company to its
Third Party licensors with respect to the licenses granted to such Founding
Investor pursuant to Section 1.2(a). The royalty-paying Founding Investor will
use Commercially Reasonable Efforts to benefit from offsets to the amounts
payable to such Founding Investor’s Third Party licensors.
               (ix) Each Founding Investor will assign or exclusively license to
the other Founding Investor, to the fullest extent possible, all of its rights
and obligations in assets, other than Intellectual Property, distributed by the
Company to the Founding Investors pursuant to Section 1.2(a), to the extent such
assets are solely related to any of the other Founding Investor’s Selected
Programs. In the event any such assets are related to Selected Programs of both
Founding Investors, each Founding Investors will assign to or exclusively
license the other, to the fullest extent possible, the rights to such assets as
they relate to the other Founding Investor’s Selected Programs.
          (e) Development Project Selection and Transfer.
               (i) Within [***] ([***]) Business Days following the completion
of the distribution of the Company’s assets pursuant to Section 1.2(a), the
non-Initiating Party (the “Bidding Party”) will have the right to submit to the
other Founding Investor a bid, which need not be limited to a [***] (“Project
Bid”), with respect to one or more Development Projects included in the most
recent Program/Project List; provided that, a separate Project Bid must be
submitted for each and every Development Project for which the Party is bidding.
Notwithstanding the foregoing, in the event the non-Initiating Party does not
submit such a bid within [***] Business Days, the Initiating Party may assume
the rights of the non-Initiating Party set forth in this Section 1.2(e) with
respect to a Project Bid. The non-Bidding Party will have [***] ([***]) Business
Days to notify the Bidding Party of its acceptance or rejection of a Project Bid
made by the Bidding Party, on a Project Bid-by-Project Bid basis.
               (ii) If the non-Bidding Party accepts a Project Bid or does not
reject a Project Bid and provide a counterbid in accordance with clause
(iii) below (in which case the Project Bid is deemed accepted) within such [***]
([***]) Business Day period, the Bidding Party, subject to compliance with its
payment obligations under the terms of such Project Bid (including, without
limitation, payment of any upfront fees to the non-Bidding Party), will obtain
the rights set forth in clause (vi) below with respect to the Development
Project covered by such accepted Project Bid.
               (iii) If the non-Bidding Party rejects a Project Bid, the
non-Bidding Party (“Counterbidding Party”) will submit to the Bidding Party,
concurrently with its notice of rejection, a counterbid with terms which are
more favorable, when taken as a whole, to the Bidding Party than the terms set
forth in the Project Bid, by at least the greater of (1) [***]% (as measured by
industry standards) or (2) $[***] (if the Project Bid is less than or equal to
$[***]). The Bidding Party will have [***] ([***]) Business Days to accept or
reject such counterbid.
               (iv) If the Bidding Party accepts such counterbid or does not
reject such counterbid and provide a counterbid in accordance with clause
(v) below (in which case the

 



--------------------------------------------------------------------------------



 



Counterbidding Party’s counterbid is deemed accepted) within such [***] ([***])
Business Day period, the Counterbidding Party, subject to compliance with its
payment obligations under the terms of such counterbid (including, without
limitation, payment of any upfront fees to the Bidding Party), will obtain the
rights set forth in clause (vi) below with respect to the Development Project
covered by such accepted counterbid.
               (v) If the Bidding Party rejects such counterbid, such Bidding
Party will submit, concurrently with its notice of rejection, its counterbid to
the Counterbidding Party’s counterbid, which counterbid must be higher than the
Counterbidding Party’s counterbid by at least [***]% (as measured by industry
standards), and the process will repeat itself until a bid for a Development
Project is accepted; provided, however, that, if a Founding Investor to which a
counterbid is submitted determines in good faith that the terms of such
counterbid are not more favorable to such Founding Investor, taken as a whole,
than the terms offered in such Founding Investor’s most-recent prior bid, by at
least [***]% (as measured by industry standards), then at any time within the
[***] ([***]) day period during which such Founding Investor may accept or
reject such counterbid, such Founding Investor (the “Contesting Party”) may
notify the other Parties thereof and will have the right to submit such matter
to a reputable investment bank (“Qualified Third Party”) chosen by mutual
agreement of the Founding Investors. If the Founding Investors are unable to
agree upon a Qualified Third Party within [***] ([***]) Business Days after
receipt of the Contesting Party’s notice, the Company (through a vote of its
Board) will select a Qualified Third Party within [***] ([***]) Business Days
after the end of such initial [***] ([***]) Business Day period and will
promptly notify the Founding Investors of the Qualified Third Party selected.
The Founding Investors will then submit the dispute to such Qualified Third
Party and will instruct such Qualified Third Party to determine whether the
counterbid most-recently proposed by the non-Contesting Party is more favorable,
taken as a whole, than the terms proposed by the Contesting Party, by at least
[***]% (as measured by industry standards) and to deliver a written report to
both Founding Investors within [***] ([***]) Business Days following submission
of such dispute to such Qualified Third Party. Such Qualified Third Party’s
determination will be binding on the Founding Investors. If such Qualified Third
Party determines that the counterbid proposed by the non-Contesting Party
constitutes a sufficient counterbid, such counterbid will be deemed accepted by
the Contesting Party. If such Qualified Third Party determines that the
counterbid proposed by the non-Contesting Party does not constitute a sufficient
counterbid, then the immediately preceding bid or counterbid terms proposed by
the Contesting Party will be deemed accepted by the non-Contesting Party. The
Founding Investor against whom the Qualified Third Party finds will bear the
costs of such Qualified Third Party.
               (vi) Each Founding Investor will grant to the other Founding
Investor that purchased a Development Project hereunder (the Buy-Out Party),
subject to Third Party Rights, an exclusive (to the fullest extent possible)
sublicense under Distributed IP (which, with respect to Licensed IP therein, is
within the scope of the license granted to the Founding Investor by the
Company), to Develop, Manufacture and/or Commercialize miRNA Compounds and miRNA
Therapeutics included in the Development Project in the Field.
               (vii) Such license to such Development Project will be
(1) royalty-bearing in accordance with the terms of the accepted bid covering
such Development Project, and (2) sublicenseable; provided that, (1) each such
sublicense will be subject and subordinate to,

 



--------------------------------------------------------------------------------



 



and consistent with, the terms and conditions of this Exhibit D, and will
provide that any such Sublicensee will not further sublicense except on terms
consistent with this clause; (2) such Founding Investor will remain responsible
for the performance of its Sublicensees, and will ensure that all such
Sublicensees comply with the relevant provisions of the License Agreement and
this Exhibit D and (3) in the event of a material default by any of its
Sublicensees under a sublicense agreement, such Founding Investor will inform
the Company and the other Founding Investor and will take such action, after
consultation with such other Parties, which, in such Founding Investor’s
reasonable business judgment, will address such default.
               (viii) Each Founding Investor will assign or exclusively license
to the other Founding Investor, to the fullest extent possible, all of its
rights and obligations in assets, other than Intellectual Property, distributed
by the Company to the Founding Investors pursuant to Section 1.2(a) to the
extent such assets are solely related to any of the other Founding Investor’s
Selected Development Projects. In the event any such assets are related to
Development Programs of both Founding Investors, each Founding Investor will
assign to the other, to the fullest extent possible, the rights to such assets
as they relate to the other Founding Investor’s Development Programs.
               (ix) The Parties will promptly negotiate in good faith and
execute a written agreement substantially in accordance with the terms of the
accepted bid covering each such Development Project.
          (f) Company Following Buy-Out. In the event of a Buy-Out pursuant to
this Section 1.2, the Company will not be dissolved if, in the discretion of the
Board, it should continue to exist for the purpose of maintaining Third Party
Contracts and/or receiving payments from Third Parties that may become due to
the Company following the completion of the Buy-Out, making tax and other
distributions, filing tax and other required reports and conducting any activity
necessary for the purpose of dissolving the Company pursuant to Section 10 (the
“Post Buy-Out Activities”). In the event the Company is not dissolved following
the completion of a Buy-Out pursuant to this Section 1.2, the Company will be
prohibited from engaging in any activities other than the Post Buy-Out
Activities, and any assets acquired by the Company after the completion of the
Buy-Out will be distributed as determined by the Managing Board, unless
otherwise distributable under then-existing agreements.
          (g) Diligence. Each Founding Investor will use Commercially Reasonable
Efforts to Develop and Commercialize the miRNA Compounds and miRNA Therapeutics
covered by the Research Program or Development Project purchased by such
Founding Investor under this Section 1.2, at such Founding Investor’s own
expense, in the Field, either by itself or with or through its Affiliates or
Sublicensees.
          (h) Non-Compete. With respect to any Research Program or Development
Project, the non-Opt-In Party or non-Buy-Out Party will not, itself or through
its Affiliates or with Third Parties, Discover, Develop, Manufacture or
Commercialize the relevant Opt-In Products or Buy-Out Products during the period
(i) prior to first commercial sale of an Opt-In Product or Buy-Out Product with
respect to such Research Program or Development Project anywhere in the world,
as long as the relevant Opt-In Party or Buy-Out Party reasonably believes that
the Opt-In Product or Buy-Out Product would be a Royalty-Bearing Product upon
first

 



--------------------------------------------------------------------------------



 



commercial sale, and (ii) after first commercial sale of a Royalty-Bearing
Product with respect to such Research Program or Development Project anywhere in
the world, until the expiration of all Royalty Terms for all Royalty-Bearing
Products for such Research Program or Development Project; provided, however,
that each Party will be entitled to grant Permitted Licenses.
     1.3 Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under this Exhibit D and Section 4 of this Agreement are and will otherwise be
deemed to be for purposes of Section 365(n) of the United States Bankruptcy Code
(Title 11, U.S. Code), as amended (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined in Section 101(35A) of the Bankruptcy Code.
The Parties will retain and may fully exercise all of their respective rights
and elections under the Bankruptcy Code. The Parties agree that each Party, as
licensee of such rights under this Agreement, will retain and may fully exercise
all of its rights and elections under the Bankruptcy Code or any other
provisions of Applicable Law outside the United States that provide similar
protection for ‘intellectual property.’ The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against a Party under
the U.S. Bankruptcy Code or analogous provisions of applicable law outside the
United States, the Party that is not subject to such proceeding will be entitled
to a complete duplicate of (or complete access to, as appropriate) such
intellectual property and all embodiments of such intellectual property, which,
if not already in the non subject Party’s possession, will be promptly delivered
to it upon the non subject Party’s written request thereof. Any agreements
supplemental hereto will be deemed to be “agreements supplementary to” this
Agreement for purposes of Section 365(n) of the Bankruptcy Code.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Financial Requirement for Equity Accounting
Once Regulus is no longer consolidated into Isis’ financials and is not using
Isis’ financial systems, then Regulus may hire its own auditors subject to the
requirements below that are necessary to ensure that Isis and Alnylam receive in
a timely manner the information each needs to record its share of Regulus’
income/losses.

1.   Regulus’ auditors will be an independent registered public accounting firm
of recognized national standing.

2.   Regulus will provide Isis and Alnylam the audited annual financial
statements of Regulus no later than [***] ([***]) weeks after the end of each
fiscal year, including the related notes thereto. The financial statements
include the following:

  a.   A balance sheet of Regulus as of the close of such fiscal year.     b.  
A statement of net income for such fiscal year.     c.   A statement of cash
flows for such fiscal year.     d.   The related notes thereto.     e.   These
financial statements will contain in comparative form the figures for the
previous fiscal year.     f.   An opinion of Regulus’ auditors that the above
financial statements present fairly, in all material respects, the financial
position of Regulus and its results of operations and cash flows. Also, that the
financial statements have been prepared in conformity with GAAP and that the
audit by Regulus’ auditors has been made in accordance with generally accepted
auditing standards and that audit provides a reasonable basis for the auditors’
opinion.

3.   Regulus will provide Isis and Alnylam an unaudited balance sheet of Regulus
as of the end of each quarter and unaudited statements of income and cash flows
of Regulus for such quarter and for the current fiscal year to the end of such
fiscal quarter within [***] ([***]) calendar days after the end of each fiscal
quarter of Regulus, including the related notes thereto.

  a.   The financial statements will be those outlined in 2(a) — (f) above.    
b.   These financial statements will be reviewed by Regulus’ auditors, which
review will be complete prior to Regulus providing the above financial
statements to Isis and Alnylam.     c.   These financial statements will include
a certificate signed by the CEO and CFO of Regulus stating that these financial
statements were prepared in conformity with GAAP from the books and records of
Regulus and that there were no changes in the internal control environment of
Regulus that would materially affect the integrity of these statements.

4.   Regulus will provide Isis and Alnylam with an unaudited balance sheet of
Regulus as of the end of each month and unaudited statements of income and of
cash flows of Regulus for such month and for the current fiscal year to the end
of such month promptly following Regulus’ completion of the review of its
financial statements for such month (other than the last month of any fiscal
quarter).

 



--------------------------------------------------------------------------------



 



  a.   The financial statements will be those outlined in 2(a) — (f) above,
excluding 2(d).

5.   The financial statements referred to above will be accompanied by the
report thereon of the independent accountants engaged by Regulus as described in
2(f) above. Additionally, Regulus will provide to Isis and/or Alnylam any
supplemental schedules reasonably required by either company, and Regulus will
make its management available to Isis and/or Alnylam for reasonable inquiries
regarding its financials.

6.   Regulus will provide Isis and Alnylam with any certificate that may be
reasonably necessary to meet Isis’ and Alnylam’s SOX 404 requirements.

7.   If Isis’ and/or Alnylam’s filing requirements change, all three companies
together will review the timing outlined above. If filing requirements for
either Isis or Alnylam are accelerated, Regulus agrees to provide the
information in #2 and #3 above on the timeline that Isis and/or Alnylam
reasonably determines is necessary to meet its filing requirements.

 